.   . . .
            -.     ,.
            .



                 Bonorable0. P. Lockhart,page 17           o-5438


                                               Very truly yours
                                          ATTORNEYGENERAL.OFw

                                               By s/Jag.W. Bassett
                                                   Jea.   W.’ Bassett
                                                   Aasiatant
                 JwB:BP:wc

                 APPRCVIISRP 21, 1943
                 s/GeraldC. Mann
                 AlTORttRX
                         QxhlBRALOF 'l'RXA.9           .
                 ApprovedOpinionCommitteeBy s/bWB Chairman